DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The squarine-based coloring agent of claim 2 is broader than that of claim 1 and therefore does not provide further limitations to claim 1 from which claim 2 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoju et al. (US 2016/0369115, “Shimoju”) in view of Ohmuro et al. (US 2016/0349573, “Ohmuro”) in view of Hara et al. (US 2016/0116838, “Hara”).
Regarding claims 1, 2 and 8-10, Shimoju teaches a display device having a liquid crystal cell and a polarizing plate comprising a polarizing plate protective film (e.g., [0012]) between the liquid crystal cell and the polarizer (see, e.g., [0424], Fig. 1, [0805], [0807]). Shimoju teaches that the protective films may have a moisture content of less than 0.5 % ([0283], [0284]) and a thickness of from 10 to 100 micrometers ([0292]).  	Shimoju fails to teach that the protective film contains a dye, however, in the same field of endeavor of polarizers and optical films for use as protective members for polarizers (e.g., [0188]), Ohmuro teaches that it is known to include a dye or pigment, including a squarylium (or squarine) based dye in order to absorb light in various wavelength bands ([0103], [0104]) and that doing so can improve color reproduction range, color unevenness, and brightness ([0106]). It therefore would have been obvious to have included such a dye in order to improve color reproduction range, color unevenness, and brightness ([0106]). Ohmuro further teaches that including a dye in an amount of 0.05 mass% is preferable, however the Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. 	Shimoju fails to teach the specifically claimed squarine-based coloring compound. However, in the same field of endeavor of resin optical films for use in electronic devices (e.g., [0041]), Hara teaches to apply a more specific squarine dye compound reading on General Formula (2) that is preferable in a resin film in order to provide the film with the near-infrared absorbing abilities, which can help to provide a layer having excellent heat resistance ([0019], [0038], [0113], [0226] – [0231], [0073]; [0227], wherein in the squarine compound A and B may independently be a heterocylclic compound and an aromatic compound reading on those claimed, see also, [0228] and [0235]) and teaches to generally include the dye compound in a greater amount than 0.1 part by mass in order to provide a sufficient amount to convey excellent heat resistance properties to the film ([0292]-[0296]). It therefore would have been obvious to have included the specific squarine compound of Hara in an amount of from 0.01 to 5 parts by weight in the film of modified Shimoju ([0292] – [0296]) in order to provide the film with beneficial heat resistance and absorption properties ([0019], [0073], [0112]).
    PNG
    media_image1.png
    88
    281
    media_image1.png
    Greyscale

Regarding claim 5, Shimoju teaches generally that the protective film may be made of, for example, a cyclic olefin material (e.g., [0187], cycloolefin resin) but fails to teach the specific olefin. However, Ohmuro teaches that there are various known cyclic olefins that are useful for such films including, for example, ARTON ([0188]). Because such a material is described in the present specification as being useful as a cyclic olefin for a protective film of the present invention (e.g., present specification at [0106]) it would be expected to have the claimed chemical properties including the relational expression C. It would have been obvious to the ordinarily skilled artisan at the time of filing to have used ARTON as the cyclic olefin of Shimoju for its good transparency, mechanical strength, thermal stability and moisture blocking properties ([0187], [0188], [0184]). The Examiner additionally notes that the simple substitution of a known element or compound that would have provided predictable results (in this case a useful protective film) would have been obvious to the person of ordinary skill in the art at the time of filing (please see MPEP 2143). 
Regarding claims 6 and 7, Shimoju additionally teaches that the protective film may comprise a polystyrene material or a cyclic polyolefin material ([0192]).
Regarding claim 11, modified Shimoju additionally teaches that the structure of the squarine compound may read on that of General Formula (3) (see, e.g., [0227], wherein A and B may independently be a heterocylclic compound and an aromatic compound reading on those claimed, see also, [0228] and [0235]). 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoju, in view of Ohmuro, in view of Hara, as applied to claim 1, above, and further in view of Tanaka et al. (JP 2016-075738 A, “Tanaka” a machine translation of which is provided and used as the citation copy). 
Regarding claims 3 and 4, the combination remains as applied above, however modified Shimoju does not specifically teach the inclusion of a quenching material. In the same field of endeavor of optical films for use in display devices (e.g., [0002] – [0004]), Tanaka teaches that it is known to provide quenchers such that the HOMO and LUMO levels of electron donating and accepting quenchers respectively read on those presently claimed and in combination with squarine type dyes ([0020], [0021], [0206] [0011] – [0014]; teaching that the dye and quencher may have highest and lowest orbital energy level relationships of - 2.0<|HOMOD - HOMOS|<0.0 (eV) and |LUMOD|-| LUMOS|<0.0 (eV)) and that this may help to provide a colored layer having high contrast ratio and good brightness ([0009], [0011]). It therefore would have been obvious to have used the quenchers from Tanaka in the polarizer protective film of modified Shimoju and to have adjusted the energy level relationships of the dye and quencher materials to within the claimed ranges in order to help to provide the layer with high contrast ratio and good brightness ([0009], [0011]).
Response to Arguments
Applicant’s arguments filed 6/9/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-11 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782